Exhibit 99.1 Marten Transport Announces Third Quarter Results MONDOVI, Wis., Oct. 14, 2014 (GLOBE NEWSWIRE) Marten Transport, Ltd. (Nasdaq:MRTN) today reported net income of $7.7 million, or 23 cents per diluted share, for the third quarter ended September 30, 2014, compared with $8.0 million, or 24 cents per diluted share, for the third quarter of 2013. For the nine-month period ended September 30, 2014, net income was $20.9 million, or 62 cents per diluted share, compared with $22.8 million, or 68 cents per diluted share, for the 2013 nine-month period. Operating revenue, consisting of revenue from truckload and logistics operations, increased 2.7% to $171.6 million for the third quarter of 2014 from $167.1 million for the third quarter of 2013, and increased to $499.4 million for the 2014 nine-month period from $493.0 million for the 2013 nine-month period. Operating revenue, net of fuel surcharges and MW Logistics, LLC (MWL) revenue, increased 4.0% to $139.9 million for the 2014 quarter from $134.5 million for the 2013 quarter, and increased 3.3% to $403.2 million for the 2014 nine-month period from $390.3 million for the 2013 nine-month period. Fuel surcharge revenue decreased to $31.6 million for the third quarter of 2014 from $32.6 million for the 2013 quarter, and increased to $96.2 million for the 2014 nine-month period from $96.0 million for the 2013 nine-month period. With the March 2013 deconsolidation of MWL, no MWL revenue was included in the first nine months of 2014 or in the third quarter of 2013, compared with $6.7 million in the first nine months of 2013. Operating expenses as a percentage of operating revenue, with both amounts net of fuel surcharge revenue, was 90.7% for the third quarter of 2014, compared with the 89.9% ratio achieved in the third quarter of 2013. The ratio was 91.4% for the 2014 nine-month period, compared with 90.1% for the 2013 nine-month period. Chairman and Chief Executive Officer Randolph L. Marten said, "We increased our average truckload tractors by 70 tractors in the third quarter over this year's second quarter despite challenging driver recruiting and retention issues across our industry. This increase was a direct result of our continuing efforts to increase our dedicated services and to appropriately compensate our drivers for their non-driving detention time. We also overcame the increase in driver pay combined with higher tractor and trailer depreciation and adverse development in insurance and claims to improve our truckload profitability." "Costs associated with rail service interruption and delay issues continue to constrain our intermodal operations, which had an operating loss of $151,000 for this year's third quarter compared with operating income of $769,000 for the same period of 2013. We are increasing our intermodal rates accordingly, and expect our intermodal operations to benefit from the market's continuing tight capacity once rail service improves." Marten Transport, with headquarters in Mondovi, Wis., is one of the leading temperature-sensitive truckload carriers in the United States. Marten specializes in transporting and distributing food and other consumer packaged goods that require a temperature-controlled or insulated environment. Marten offers service in the United States, Canada and Mexico, concentrating on expedited movements for high-volume customers. Marten's common stock is traded on the Nasdaq Global Select Market under the symbol MRTN. Since 2004, Marten Transport's results and consolidated financial statements have included the accounts of MWL, a third-party provider of logistics services to the transportation industry. On March 28, 2013, a member of MWL made a capital contribution to MWL. As a result, it was determined that MWL was no longer required to be consolidated. Accordingly, Marten deconsolidated MWL and started accounting for its ownership interest in MWL under the equity method of accounting, effective as of that date. This press release contains certain statements that may be considered forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. These statements by their nature involve substantial risks and uncertainties, and actual results may differ materially from those expressed in such forward-looking statements. Important factors known to the Company that could cause actual results to differ materially from those discussed in the forward-looking statements are discussed in Item 1A of the Company's Annual Report on Form 10-K for the year ended December 31, 2013. The Company undertakes no obligation to correct or update any forward-looking statements, whether as a result of new information, future events or otherwise. CONTACTS: Tim Kohl, President, and Jim Hinnendael, Chief Financial Officer, of Marten Transport, Ltd., 715-926-4216. MARTENTRANSPORT, LTD. CONSOLIDATED CONDENSED BALANCE SHEETS (Unaudited) September 30, December 31, (In thousands, except share information) ASSETS Current assets: Cash and cash equivalents $ $ Receivables: Trade, net Other Prepaid expenses and other Deferred income taxes Total current assets Property and equipment: Revenue equipment, buildings and land, office equipment and other Accumulated depreciation ) ) Net property and equipment Other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Checks issued in excess of cash balances $ 28 $ Accounts payable and accrued liabilities Insurance and claims accruals Total current liabilities Long-term debt Deferred income taxes Total liabilities Stockholders' equity: Preferred stock, $.01 par value per share; 2,000,000 shares authorized; no shares issued and outstanding Common stock, $.01 par value per share; 48,000,000 shares authorized; 33,405,829 shares at September 30, 2014, and 33,301,048 shares at December 31, 2013, issued and outstanding Additional paid-in capital Retained earnings Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ MARTEN TRANSPORT, LTD. CONSOLIDATED CONDENSED STATEMENTS OF OPERATIONS (Unaudited) Three Months Nine Months Ended September 30, Ended September 30, (In thousands, except per share information) OPERATING REVENUE $ OPERATING EXPENSES (INCOME): Salaries, wages and benefits Purchased transportation Fuel and fuel taxes Supplies and maintenance Depreciation Operating taxes and licenses Insurance and claims Communications and utilities Gain on disposition of revenue equipment ) Other Total operating expenses OPERATING INCOME OTHER ) INCOME BEFORE INCOME TAXES Less: Income before income taxes attributable to noncontrolling interest 84 INCOME BEFORE INCOME TAXES ATTRIBUTABLE TO MARTEN TRANSPORT, LTD. PROVISION FOR INCOME TAXES NET INCOME $ BASIC EARNINGS PER COMMON SHARE $ DILUTED EARNINGS PER COMMON SHARE $ DIVIDENDS DECLARED PER COMMON SHARE $ MARTEN TRANSPORT, LTD. SEGMENT INFORMATION (Unaudited) Dollar Percentage Change Change Three Months Three Months Three Months Ended Ended Ended September 30, September 30, September 30, (Dollars in thousands) 2014 vs. 2013 2014 vs. 2013 Operating revenue: Truckload revenue, net of fuel surcharge revenue $ $ $ % Truckload fuel surcharge revenue ) ) Total Truckload revenue Logistics revenue, net of intermodal fuel surcharge revenue Intermodal fuel surcharge revenue Total Logistics revenue Total operating revenue $ $ $ % Operating income: Truckload $ $ $ % Logistics ) ) Total operating income $ $ $ ) )% Operating ratio: Truckload % % Logistics Consolidated operating ratio % % MARTEN TRANSPORT, LTD. SEGMENT INFORMATION (Unaudited) Dollar Percentage Change Change Nine Months Nine Months Nine Months Ended Ended Ended September 30, September 30, September 30, (Dollars in thousands) 2014 vs. 2013 2014 vs. 2013 Operating revenue: Truckload revenue, net of fuel surcharge revenue $ $ $ % Truckload fuel surcharge revenue ) ) Total Truckload revenue Logistics revenue, net of intermodal fuel surcharge revenue ) ) Intermodal fuel surcharge revenue Total Logistics revenue Total operating revenue $ $ $ % Operating income: Truckload $ $ $ ) )% Logistics ) ) Total operating income $ $ $ ) )% Operating ratio: Truckload % % Logistics Consolidated operating ratio % % MARTEN TRANSPORT, LTD. OPERATING STATISTICS (Unaudited) Three Months Nine Months Ended September 30, Ended September 30, Truckload Segment: Total Truckload revenue (in thousands) $ Average truckload revenue, net of fuel surcharges, per tractor per week $ Average tractors(1) Average miles per trip Non-revenue miles percentage(2) % Total miles – company-employed drivers (in thousands) Total miles – independent contractors (in thousands) Logistics Segment: Total Logistics revenue (in thousands) $ Brokerage: Marten Transport Revenue (in thousands) $ Loads MWL Revenue (in thousands) $ Loads Intermodal: Revenue (in thousands) $ Loads Average tractors 81 81 At September 30, 2014 and September 30, 2013: Total tractors(1) Average age of company tractors (in years) Total trailers Average age of company trailers (in years) Ratio of trailers to tractors(1) Three Months Nine Months Ended September 30, Ended September 30, (In thousands) Net cash provided by operating activities $ Net cash used for investing activities Weighted average shares outstanding: Basic Diluted Includes tractors driven by both company-employed drivers and independent contractors. Independent contractors provided 57 and 52 tractors as of September 30, 2014, and 2013, respectively. Represents the percentage of miles for which the company is not compensated.
